Use theCase
        Tab1:21-cr-00175-TJK
             key to move from    field108
                             Document  to field  on this form.
                                           Filed 07/06/21 Page 1 of 1                    CO-290
 Notice of Appeal Criminal                                                             Rev. 3/88



          United States District Court for the District of Columbia

 UNITED STATES OF AMERICA                           )
                                                    )
                       vs.                          )        Criminal No. 21-cr-175
                                                    )
  CHARLES DONOHOE                                   )


                                      NOTICE OF APPEAL


Name and address of appellant:                     Charles Donohoe
                                                   Orange County Jail
                                                   125 Court St
                                                   Hillsborough, NC 27278

Name and address of appellant’s attorney:          Lisa Costner
                                                   PO Box 15133
                                                   Winston Salem, NC 27101



Offense: 18 USC 371; 18 USC 1512, 18 USC 1752, 18 USC 1361, 18 USC 231

Concise statement of judgment or order, giving date, and any sentence:
     Order of Detention Pending Trial, entered June 23, 2021



Name and institution where now confined, if not on bail: Orange County Jail


        I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.
  July 6, 2021                                    Charles Donohoe /lsc
 DATE                                               APPELLANT /s/ Lisa S. Costner

                                                    ATTORNEY FOR APPELLANT

GOVT. APPEAL, NO FEE
CJA, NO FEE                  ✔
PAID USDC FEE
PAID USCA FEE
Does counsel wish to appear on appeal?                          YES          NO ✔
Has counsel ordered transcripts?                                YES          NO ✔
Is this appeal pursuant to the 1984 Sentencing Reform Act?      YES          NO ✔
